Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See attached 2019 Revised Patent Subject Matter Eligibility Guidance Appendix 1 pages 30-41.
	Claim 1 recites the following:
	A computerized method for managing autonomous cloud application operations comprising: [Additional elements that do not amount to more than the judicial exception]
	providing a cloud-based application; [Abstract idea of providing data]
	implementing a discovery phase on the cloud-based application, wherein the discovery phase comprises ingesting data from the cloud-based application and building an application graph of the cloud-based application, [Abstract idea of collecting data]
	wherein the application graph represents a structural topology and a set of directional dependencies and relationships within and across the layers of the cloud-based application; [Abstract idea of displaying data]
	with the application graph, implementing anomaly detection on the cloud-based application by: [Abstract idea of displaying data]

	detecting one or more anomalies in the cloud-based application; [Abstract idea of analyzing data]
	implementing causal analysis of the one or more detected anomalies, wherein the causal analysis: [Abstract idea of analyzing data]
	receiving a set of relevant labels and a set of metadata related to the one or more detected anomalies, and the structure of the application graph and [Abstract idea of collecting data]
	generating causal analysis information and fault isolation; and [Abstract idea of collecting and analyzing data]
	implementing problem classification by classifying the one or more anomalies and causal analysis information into a taxonomy, wherein the taxonomy comprises a set of details on the nature of the problem, and [Abstract idea of analyzing data]
	implementing the remediation actions to change the behavior of one or more components to restore the performance service levels of the application; and [Abstract idea of analyzing data]
	receiving a set of relevant labels related to the one or more anomalies, the causal analysis information as related to the taxonomy, and the control action information associated with the anomaly within the taxonomy. [Abstract idea of collecting data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include 
	Claim 2 recites the following:
	The computerized method of claim 1, wherein the application graph captures a structure of the cloud-based application such that the application graph comprises all the components of the cloud-based application across a set of layers of the cloud-based application. [Abstract idea of collecting and displaying data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computerized.
	Claim 3 recites the following:
	The computerized method of claim 2, wherein the set of layers of the cloud-based application comprises an application layer, an orchestration layer, and a cloud-infrastructure layer. [Abstract data types]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computerized.
	Claim 4 recites the following:
	The computerized method of claim 3, wherein the application graph captures a structure of the cloud-based application such that the application graph comprises a set of cloud-based application connectivity that represents a set of directional dependencies of the cloud-based application. [Abstract idea of displaying data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computerized.
	Claim 5 recites the following:
	The computerized method of claim 4, wherein the application graph is updated in real-time with a set of most recent metrics and event data for each entity across all three layers. [Abstract idea of collecting and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computerized.
	Claim 6 recites the following:
	The computerized method of claim 5, wherein the orchestration layer comprises Kubernetes-based layer. [Abstract data type]

	Claim 7 recites the following:
	The computerized method of claim 5, wherein the causal analysis is implemented using the structure and the set of dependencies of the application graph. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computerized.
	Claim 8 recites the following:
	The computerized method of claim 5, wherein the causal analysis is implemented using an application graph of the cloud-based application to determine that a detected anomalous component is a problem source of the cloud-based application. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception 
	Claim 9 recites the following:
	The computerized method of claim 8, wherein the causal analysis is implemented using an Infrastructure Map of the cloud-based application to determine that the detected anomalous component is the problem source of the cloud-based application. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computerized.
	Claim 10 recites the following:
	The computerized method of claim 1, wherein the anomaly is detected by both set of predictive behavior models and set of curated rules. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computerized.
	Claim 11 recites the following:
	The computerized method of claim 1 further comprising: implementing an action that comprises an execution of the set of remediation actions. [Abstract idea of analyzing and manipulating data]

	Claim 12 recites the following:
	The computerized method of claim 1, wherein the application graph is built using an application configuration and a set of specified application metrics. [Abstract idea of manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computerized.
	Claim 13 recites the following:
	The computerized method of claim 12, wherein the application graph is built using an application network flow, an application trace, and an application events. [Abstract data types]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computerized.
	Claim 14 recites the following:
	The computerized method of claim 1 further comprising: recommending a set of remediation actions. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computerized.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spencer et al. US 2020/0151042 [Abstract, FIG. 1 and FIG. 4]
Musuvathi et al. US 2018/0365093 [Abstract, Summary, FIG. 1 and FIGs. 5-7]
Cohen et al. US 2014/0372347 [Abstract, FIGs. 6-8 and FIGs. 11-12]
Examiner’s Comments
No prior art rejections were made in this Office action. The prior arts of record do not teach nor suggest independent claim 1 limitations as follows:
	A computerized method for managing autonomous cloud application operations comprising:
	providing a cloud-based application;
	implementing a discovery phase on the cloud-based application, wherein the discovery phase comprises ingesting data from the cloud-based application and building an application graph of the cloud-based application,
	wherein the application graph represents a structural topology and a set of directional dependencies and relationships within and across the layers of the cloud-based application;
	with the application graph, implementing anomaly detection on the cloud-based application by:
	building a set of predictive behavior models from an understanding of the complete application using a priori curated knowledge and one or more machine learning (ML) models, and wherein the set of predictive behavior models fingerprints a behavior of the components that comprise the cloud-based application behavior, and predicts expected values of key indicators; and
	detecting one or more anomalies in the cloud-based application;
	implementing causal analysis of the one or more detected anomalies, wherein the causal analysis:
	receiving a set of relevant labels and a set of metadata related to the one or more detected anomalies, and the structure of the application graph and
	generating causal analysis information and fault isolation; and
	implementing problem classification by classifying the one or more anomalies and causal analysis information into a taxonomy, wherein the taxonomy comprises a set of details on the nature of the problem, and
	implementing the remediation actions to change the behavior of one or more components to restore the performance service levels of the application; and
	receiving a set of relevant labels related to the one or more anomalies, the causal analysis information as related to the taxonomy, and the control action information associated with the anomaly within the taxonomy.
	Generally the prior arts teach using machine learning techniques to implement root cause analysis in a distributed cloud based environment and implement remedial actions. The claimed .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113